Exhibit 10.15
AMENDED AND RESTATED BY-LAWS
OF
FEDERAL SIGNAL CORPORATION
(a Delaware corporation)
July 22, 2008



 



--------------------------------------------------------------------------------



 



              ARTICLE I Offices. Books and Records   1
 
  Section 1.1.   Offices   1
 
  Section 1.2.   Books and Records   1
 
            ARTICLE II Meetings of Stockholders   1
 
  Section 2.1.   Place of Meetings   1
 
  Section 2.2.   Annual Meetings   1
 
  Section 2.3.   Special Meetings of Stockholders   1
 
  Section 2.4.   Notice of Meetings   1
 
  Section 2.5.   Business of Stockholder Meetings   1
 
  Section 2.6.   Notice of Stockholder Nominations   3
 
  Section 2.7.   List of Stockholders   4
 
  Section 2.8.   Postponements and Adjournments   4
 
  Section 2.9.   Quorum   4
 
  Section 2.10.   Conduct of Meeting   5
 
  Section 2.11.   Voting by Stockholders   5
 
  Section 2.12.   Proxies   5
 
  Section 2.13.   Vote Required to Take Action   5
 
  Section 2.14.   Meetings by Remote Communication   6
 
            ARTICLE III Board of Directors   6
 
  Section 3.1.   General Powers   6
 
  Section 3.2.   Number, Qualifications and Term of Office   6
 
  Section 3.3.   Removal of Directors   6
 
  Section 3.4.   Newly Created Directorships and Vacancies   6
 
  Section 3.5.   Place of Meetings   7
 
  Section 3.6.   Annual Meeting   7
 
  Section 3.7.   Regular Meetings   7
 
  Section 3.8.   Special Meetings   7
 
  Section 3.9.   Quorum and Manner of Acting   7
 
  Section 3.10.   Presence at Meetings   7
 
  Section 3.11.   Organization and Procedure   7
 
  Section 3.12.   Minutes of Meetings   7
 
  Section 3.13.   Action by Unanimous Written Consent   7
 
  Section 3.14.   Compensation   8
 
            ARTICLE IV Committees of the Board   8
 
  Section 4.1.   Committees of the Board   8
 
  Section 4.2.   Appointment and Term of Office of Committee Members;
Designation of Alternates and Chairmen   8
 
  Section 4.3.   Procedure, Meetings, Voting and Records   8
 
  Section 4.4.   General Power and Authority and Limitations   8
 
  Section 4.5.   Executive Committee   9
 
  Section 4.6.   Audit Committee   9
 
  Section 4.7.   Compensation and Benefits Committee   9
 
  Section 4.8.   Nominating and Governance Committee   9
 
  Section 4.9.   Other Committees of the Board   9
 
            ARTICLE V Officers   10
 
  Section 5.1.   Designation   10
 
  Section 5.2.   Election   10
 
  Section 5.3.   Term of Office   10
 
  Section 5.4.   Vacancies   10

i



--------------------------------------------------------------------------------



 



             
 
  Section 5.5.   Appointed Officers and Agents   10
 
  Section 5.6.   Compensation   10
 
  Section 5.7.   Duties of Officers May be Delegated   10
 
  Section 5.8.   Chairman of the Board   10
 
  Section 5.9.   Chief Executive Officer   10
 
  Section 5.10.   President   11
 
  Section 5.11.   Divisional Presidents and Vice Presidents   11
 
  Section 5.12.   Chief Financial Officer   11
 
  Section 5.13.   Secretary   11
 
  Section 5.14.   Assistant Secretaries   11
 
  Section 5.15.   Treasurer   11
 
  Section 5.16.   Assistant Treasurers   12
 
  Section 5.17.   Controller   12
 
  Section 5.18.   Assistant Controllers   12
 
            ARTICLE VI Indemnification   12
 
  Section 6.1.   Scope of Indemnification of Directors and Officers   12
 
  Section 6.2.   Exception to Right of Indemnification   12
 
  Section 6.3.   Indemnification of Employees and Agents   12
 
  Section 6.4.   Advance of Expenses   12
 
  Section 6.5.   Contract with Corporation   13
 
  Section 6.6.   Rights and Remedies   13
 
  Section 6.7.   Continuation of Indemnification and Advancement of Expense   13
 
  Section 6.8.   Constituent Corporations   13
 
  Section 6.9.   Other Enterprises, Fines, and Serving at Corporation’s Request
  13
 
  Section 6.10.   Insurance   13
 
            ARTICLE VII Checks, Contracts, Loans and Bank Accounts   13
 
  Section 7.1.   Checks, Drafts, Etc   14
 
  Section 7.2.   Contracts   14
 
  Section 7.3.   Loans   14
 
  Section 7.4.   Deposits   14
 
            ARTICLE VIII Shares and Their Transfer   14
 
  Section 8.1.   Certificates of Stock; Uncertificated Shares   14
 
  Section 8.2.   Transfer of Stock   14
 
  Section 8.3.   Lost, Destroyed, Stolen, and Mutilated Certificates   14
 
  Section 8.4.   Transfer Agent and Registrar and Regulations   14
 
  Section 8.5.   Record Date   14
 
            ARTICLE IX Miscellaneous Provisions   15
 
  Section 9.1.   Seal   15
 
  Section 9.2.   Fiscal Year   15
 
  Section 9.3.   Notices   15
 
  Section 9.4.   Waiver of Notice   16
 
  Section 9.5.   Resignations   16
 
  Section 9.6.   Emergency By-Laws   16
 
            ARTICLE X Severability; Construction; Amendments   16
 
  Section 10.1.   Severability   16
 
  Section 10.2.   Construction of Words   17
 
  Section 10.3.   Amendments   17

-ii-



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED BY-LAWS
OF
FEDERAL SIGNAL CORPORATION
(a Delaware corporation)
ARTICLE I
Offices. Books and Records
     Section 1.1.   Offices. The registered office of FEDERAL SIGNAL CORPORATION
(the “Corporation”) within the State of Delaware shall be in the City of
Wilmington, County of New Castle. The Corporation may also have such other
offices at such other places both within or without the State of Delaware as the
Board of Directors of the Corporation (the “Board”) may from time to time
determine or the business of the Corporation may require.
     Section 1.2.   Books and Records. The books and records of the Corporation
shall be kept at the principal business office of the Corporation, or at such
other place or places as the Board shall from time to time determine.
ARTICLE II
Meetings of Stockholders
     Section 2.1.   Place of Meetings. Meetings of stockholders shall be held at
such place, within or without the State of Delaware, as shall be fixed from time
to time by the Board and specified in the respective notices or waivers of
notice thereof, provided that if the Board shall not so fix the place of any
meeting of stockholders or if any special meeting of stockholders is called by a
person or persons other than the Board pursuant to applicable law, such meeting
shall be held at the principal business office of the Corporation.
     Section 2.2.   Annual Meetings. An annual meeting of stockholders for the
purpose of electing directors and the transaction of such other business as may
properly be brought before the meeting shall be held each year at such time as
shall be determined from time to time by the Board. In the absence of such a
determination by the Board prior to twenty (20) days before the fourth Friday in
April of each year, such annual meeting shall be held on the fourth Friday in
May at the hour of 11:00 A.M., unless a legal holiday, and if a legal holiday,
then on the next succeeding business day which is not a legal holiday. If, for
any reason, the annual meeting shall not be held at the time herein provided,
the same may be held at any time thereafter upon notice as hereinafter provided
or the business thereof may be transacted at any special meeting of stockholders
called for that purpose.
     Section 2.3.   Special Meetings of Stockholders. Special meetings of
stockholders, for any purpose or purposes, unless otherwise prescribed by law,
shall be called only by the Board. Only business within the proper purpose or
purposes described in the notice required by these by-laws may be conducted at a
special meeting of the stockholders.
     Section 2.4.   Notice of Meetings. Written notice of every meeting of
stockholders stating the place, day and hour of the meeting, the means of remote
communications, if any in accordance with Section 2.14 hereof, by which
stockholders and proxy holders may be deemed to be present in person and vote at
such meeting, unless otherwise prescribed by law or the Certificate of
Incorporation (meaning always herein, the Certificate of Incorporation of the
Corporation as the same may be amended from time to time), shall be given,
personally, by mail or sent by electronic transmission by the Secretary of the
Corporation, not less than ten nor more than sixty days before the date of the
meeting, to each stockholder of record entitled to vote at such meeting. The
notice of a special meeting shall comply with Section 9.3 hereof and shall state
the purpose for which the meeting is called and shall also indicate that it is
being issued by or at the direction of the person or persons calling the
meeting.
     Section 2.5.   Business of Stockholder Meetings. At each annual meeting,
the stockholders shall elect the directors of the class whose terms then expire,
and shall conduct only such other business as shall have been

-1-



--------------------------------------------------------------------------------



 



properly brought before the meeting. To be properly brought before an annual
meeting, all business included in the Corporation’s proxy statement, subject to
independent proxy solicitation or presented directly at the meeting, including
nominations of candidates for and the election of directors, must be:
(a) specified in the notice of the meeting (or any supplement thereto) given by
or at the direction of the Board, (b) otherwise properly brought before the
meeting by or at the direction of the Board, or (c) otherwise properly brought
before the meeting by a stockholder of the Corporation who (i) was a stockholder
of record at the time of giving the notice provided for in this Section 2.5 or
Section 2.6 of these by-laws, as applicable, (ii) is entitled to vote at the
meeting, and (iii) complied with the notice procedures set forth in this
Section 2.5 or in Section 2.6 of these by-laws, as applicable.
For business other than nominations of candidates for and the election of
directors to be properly brought before an annual meeting by a stockholder
pursuant to clause (c) of the preceding paragraph, the stockholder must have
given timely notice thereof in writing to the Secretary of the Corporation at
the principal executive office of the Corporation. To be timely, a stockholder’s
notice shall be delivered to or mailed and received not less than 90 days nor
more than 120 days prior to the first anniversary of the preceding year’s annual
meeting; provided, however, that in the event that the date of the annual
meeting is advanced by more than 30 days or delayed by more than 60 days from
such anniversary date, notice by the stockholder, to be timely, must be so
delivered not earlier than the 120th day prior to such annual meeting and not
later than the close of business on the later of the 90th day prior to such
annual meeting or the 10th day following the day on which public announcement
(as defined herein) of the date of such meeting is first made.
Such stockholder’s notice shall set forth as to each matter the stockholder
proposes to bring before the annual meeting (a) a brief description of the
business desired to be brought before the meeting and the reasons for conducting
such business at the meeting and any material interest in such business of such
stockholder and any Stockholder Associated Person (as defined below) covered by
clause (b)(iii) below or on whose behalf the proposal is made; (b) as to the
stockholder giving the notice and any Stockholder Associated Person covered by
clause (b)(iii) below or on whose behalf the proposal is made (i) the name and
address of such stockholder, as they appear on the Corporation’s books, and the
name and address of any Stockholder Associated Person, (ii) the class and number
of shares of the Corporation which are owned beneficially or of record by such
stockholder and by any Stockholder Associated Person as of the date such notice
is given, (iii) any derivative positions held or beneficially held by the
stockholder and by any Stockholder Associated Person and whether and the extent
to which any hedging or other transaction or series of transactions has been
entered into by or on behalf of, or any other agreement, arrangement or
understanding (including any short position or any borrowing or lending of
shares) has been made, the effect or intent of which is to mitigate loss to or
manage risk or benefit of share price changes for, or to increase or decrease
the voting power of, such stockholder or any Stockholder Associated Person with
respect to the Corporation’s securities, and (iv) a representation that such
stockholder intends to appear in person or by proxy at the meeting to propose
such business; (c) in the event that such business includes a proposal to amend
the by-laws of the Corporation, the language of the proposed amendment; and
(d) if the stockholder intends to solicit proxies in support of such
stockholder’s proposal, a representation to that effect.
Notwithstanding anything in these by-laws to the contrary and not including
nominations of candidates for and the election of directors, which are governed
by Section 2.6 of these by-laws, no business shall be conducted at any annual
meeting except in accordance with this Section 2.5, and the Chairman of the
Board or other person presiding at an annual meeting of stockholders may refuse
to permit any business to be brought before an annual meeting without compliance
with the foregoing procedures or if the stockholder solicits proxies in support
of such stockholder’s proposal without such stockholder having made the
representation required by clause (d) of the preceding paragraph of this
Section 2.5. If a stockholder does not appear or send a qualified representative
(as defined below) to present his proposal at such annual meeting, the
Corporation need not present such proposal for a vote at such meeting,
notwithstanding that proxies in respect of such vote may have been received by
the Corporation.
For the purposes of Sections 2.5 and 2.6, 1) “public announcement” shall mean
disclosure in a press release reported by the Dow Jones News Service, Associated
Press or comparable national news service or in a document publicly filed by the
Corporation with the Securities and Exchange Commission (“SEC”) pursuant to
Sections 13, 14 or 15(d) of the Exchange Act; 2) “Stockholder Associated Person”
of any stockholder means (i) any person controlling, directly or indirectly, or
acting in concert with, such stockholder, (ii) any beneficial owner of shares of
stock of the

-2-



--------------------------------------------------------------------------------



 



Corporation owned of record or beneficially by such stockholder and (iii) any
person controlling, controlled by or under common control with such Stockholder
Associated Person; and 3) to be considered a “qualified representative” of the
stockholder, a person must be a duly authorized officer, manager or partner of
such stockholder or must be authorized by a writing executed by such stockholder
or an electronic transmission delivered by such stockholder to act for such
stockholder as proxy at the meeting of stockholders and such person must produce
such writing or electronic transmission, or a reliable reproduction of the
writing or electronic transmission, at the meeting of stockholders.
Notwithstanding the foregoing provisions of this Section 2.5, a stockholder
seeking to include a proposal in a proxy statement that has been prepared by the
Corporation to solicit proxies for an annual meeting shall comply with all
applicable requirements of the Securities Exchange Act of 1934, as amended and
the rules and regulations thereunder with respect to the matters set forth in
this Section 2.5.
In no event shall the adjournment of a meeting commence a new time period for
the giving of a stockholder’s notice as described in this Section 2.5.
     Section 2.6.   Notice of Stockholder Nominations. Nominations of persons
for election as directors may be made by the Board or by any stockholder who is
a stockholder of record at the time of giving the notice of nomination provided
for in this Section 2.6 and who is entitled to vote in the election of
directors. Any stockholder of record entitled to vote in the election of
directors at a meeting may nominate a person or persons for election as
directors only if timely written notice of such stockholder’s intent to make
such nomination is given to the Secretary of the Corporation at the principal
executive office of the Corporation in accordance with the procedures for
bringing nominations before an annual or special meeting set forth in this
Section 2.6. To be timely, a stockholder’s notice shall be delivered (a) with
respect to an election to be held at an annual meeting of stockholders, not less
than 90 days nor more than 120 days prior to the first anniversary of the
preceding year’s annual meeting; provided, however, that in the event that the
date of the annual meeting is advanced by more than 30 days or delayed by more
than 60 days from such anniversary date, notice by the stockholder, to be
timely, must be so delivered not earlier than the 120th day prior to such annual
meeting and not later than the close of business on the later of the 90th day
prior to such annual meeting or the 10th day following the day on which public
announcement (as defined in Section 2.5 of these by-laws) is first made of the
date of such meeting, and (b) with respect to an election to be held at a
special meeting of stockholders, not earlier than the 120th day prior to such
special meeting and not later than the close of business on the later of the
90th day prior to such special meeting or the 10th day following the day on
which public announcement is first made of the date of the special meeting and
of the nominees to be elected at such meeting.
Such stockholder’s notice shall set forth: (a) the name and address of the
stockholder who intends to make the nomination as they appear on the
Corporation’s books, the person or persons to be nominated and the name and
address of any Stockholder Associated Person (as defined in Section 2.5) covered
by clause (c) below or on whose behalf the nomination is made; (b) a
representation that the stockholder is a holder of record of stock of the
Corporation entitled to vote at such meeting in such election and intends to
appear in person or by proxy at the meeting to nominate the person or persons
specified in the notice; (c) (i) the class and number of shares of the
Corporation which are owned beneficially or of record by such stockholder and by
any Stockholder Associated Person as of the date such notice is given and
(ii) any derivative positions held or beneficially held by the stockholder and
by any Stockholder Associated Person and whether and the extent to which any
hedging or other transaction or series of transactions has been entered into by
or on behalf of, or any other agreement, arrangement or understanding (including
any short position or any borrowing or lending of shares) has been made, the
effect or intent of which is to mitigate loss to or manage risk or benefit of
share price changes for, or to increase or decrease the voting power of, such
stockholder or any Stockholder Associated Person with respect to the
Corporation’s securities; (d) a description of all arrangements or
understandings between or among the stockholder, any Stockholder Associated
Person, each nominee and any other person or persons (naming such person or
persons) pursuant to which the nomination or nominations are to be made by the
stockholder; (e) such other information regarding each nominee proposed by such
stockholder as would have been required to be disclosed in solicitations of
proxies for election of directors in an election contest (even if an election
contest is not involved), or is otherwise required, in each case pursuant to
Regulation 14A (or any successor provision) under the Exchange Act; (f) the
consent of each nominee to serve as a director if so elected; and (g) if the
stockholder intends to solicit proxies in support of such stockholder’s
nominee(s), a representation to that effect. The Corporation may require any
person or

-3-



--------------------------------------------------------------------------------



 



persons to be nominated to furnish such other information as it may reasonably
require to determine the eligibility of such person or persons to serve as a
director of the Corporation including without limitation the timely submission
of a questionnaire, representation and agreement in the form requested by the
Corporation.
The chairman of any meeting of stockholders to elect directors and the Board may
refuse to acknowledge the nomination of any person not made in compliance with
the foregoing procedure or if the stockholder solicits proxies in support of
such stockholder’s nominee(s) without such stockholder having made the
representation required by clause (g) of the preceding paragraph. If a
stockholder does not appear or send a qualified representative (as defined in
Section 2.5) to present the nomination at such meeting, the Corporation need not
present such nomination for a vote at such meeting, notwithstanding that proxies
in respect of such nomination may have been received by the Corporation.
Notwithstanding anything in this Section 2.6 to the contrary, in the event that
the number of directors to be elected to the Board at an annual meeting is
increased and there is no public announcement naming all of the nominees for
directors or specifying the size of the increased Board made by the Corporation
at least 90 days prior to the first anniversary of the preceding year’s annual
meeting, a stockholder’s notice required by this Section 2.6 shall also be
considered timely, but only with respect to nominees for any new positions
created by such increase, if it shall be delivered not later than the close of
business on the 10th day following the day on which such public announcement is
first made of the date of such meeting.
     Section 2.7.   List of Stockholders. The Secretary of the Corporation shall
make, at least ten days before each meeting of stockholders, a complete list of
the stockholders entitled to vote at the meeting, arranged in alphabetical
order, showing the address (but not the electronic mail address or other
electronic contact information, unless the Secretary of the Corporation so
directs) of and the number of shares of each class of stock of the Corporation
registered in the name of each stockholder. Such list shall be open to the
examination of any stockholder, for any purpose germane to the meeting, for a
period of at least ten days prior to the meeting a) on a reasonably accessible
electronic network, provided that the information required to gain access to
such list is provided with the notice of meeting, or b) during ordinary business
hours, at the principal place of business of the corporation. If the meeting is
to be held at a place, then the list shall be produced and kept at the time and
place of the meeting during the whole time thereof and may be inspected by any
stockholder who is present. If the meeting is to be held solely by means of
remote communication in accordance with Section 2.14, then the list shall also
be open to the examination of any stockholder during the whole time of the
meeting on a reasonably accessible electronic network, and the information
required to access such list shall be provided with the notice of the meeting.
     Section 2.8.   Postponements and Adjournments. Any meeting of stockholders
may be postponed by action of the Board at any time in advance of such meeting.
Any meeting of the stockholders, annual or special, may be adjourned from time
to time to reconvene at the same or some other place (if any). The Board shall
have the power to adjourn any meeting of stockholders without a vote of the
stockholders, including an adjournment if a quorum shall fail to attend any
meeting as contemplated by Section 2.9, which powers may be delegated by the
Board to the chairman of such meeting. When a meeting is adjourned to another
place, if any, date or time, notice need not be given of the adjourned meeting
if the place, if any, date and time thereof are announced at the meeting at
which the adjournment is taken; provided, however, that if the date of any
adjourned meeting is more than thirty (30) days after the date for which the
meeting was originally noticed, or if a new record date is fixed for the
adjourned meeting, notice of the place, if any, date and time of the adjourned
meeting shall be given as provided in Section 2.4. At any adjourned meeting, any
business may be transacted which might have been transacted at the original
meeting. Nothing in these by-laws shall affect the right to adjourn any meeting
from time to time where a quorum is present.
     Section 2.9.   Quorum. At any meeting of the stockholders, the holders of a
majority of the voting power of all outstanding shares of the Corporation
entitled to vote generally in the election of directors, present in person or by
proxy, shall constitute a quorum for all purposes, unless or except to the
extent that the presence of a larger number may be required by applicable law or
the Certificate of Incorporation. If a quorum shall fail to attend any meeting,
the chairman of the meeting may adjourn the meeting to another place, if any,
date or time in the manner provided in Section 2.8 of these by-laws. Nothing in
these by-laws shall affect the right to adjourn any meeting from time to time
where a quorum is present.

-4-



--------------------------------------------------------------------------------



 



     Section 2.10.   Conduct of Meeting. The Chairman of the Board, or in the
absence of the Chairman, the Chief Executive Officer, or, if neither is present,
any executive officer of the Corporation, shall preside as chairman at any
meeting of the stockholders. The chairman of any meeting of stockholders shall
determine the order of business and the procedure at the meeting, including
regulation of the manner of voting and the conduct of discussion. The
Corporation shall keep minutes of the proceedings of its stockholders in paper
or electronic form.
The Chairman of the Board, or in the absence of the Chairman, the Chief
Executive Officer, or, if neither is present, any executive officer of the
Corporation, shall appoint one or more inspectors of election, who may be
employees of the Corporation, to act at such meeting or any adjournment thereof
and make a written report thereof. In case any person appointed fails to appear
or to act, the vacancy may be filled by the chairman of the meeting. Each
inspector, before entering upon the discharge of his duties, shall take and sign
an oath faithfully to execute the duties of inspector at such meeting with
strict impartiality and according to the best of his ability. The duties of the
inspectors shall be to ascertain and report the number of shares represented at
the meeting, to determine the validity and effect of all proxies, to count all
votes and report the results thereof, and to do such other acts as are proper to
conduct elections and voting with impartiality and fairness to the stockholders.
     Section 2.11.   Voting by Stockholders. Except as otherwise expressly
provided by law or by the Certificate of Incorporation or these by-laws, each
stockholder present in person, by means of remote communication in accordance
with Section 2.14, if applicable, or by proxy at any meeting shall have, on each
matter on which such stockholder is entitled to vote, one vote with respect to
each share of stock registered in his name on the books of the Corporation:
     (a) On the date fixed pursuant to Section 8.5 hereof as the record date for
the determination of stockholders entitled to notice of and to vote at such
meeting, or
     (b) If no record date is so fixed, then at the close of business on the day
next preceding the day on which notice of such meeting is given, or, if no
notice is given and notice is waived, at the close of business on the day next
preceding the day on which such meeting is held.
     Section 2.12.   Proxies. Any stockholder entitled to vote at any meeting
may vote either in person, by remote communication, if applicable in accordance
with Section 2.14, or by proxy appointed by an instrument in writing (or in such
other manner permitted by applicable law including electronic transmissions),
signed by such stockholder (or by his attorney-in-fact thereunto authorized in
writing) and delivered to the secretary of the meeting before or at the time of
the meeting; provided, however, that no proxy shall be valid after three
(3) years from the date of its execution unless otherwise provided in the proxy.
Each proxy shall be revocable unless expressly provided therein to be
irrevocable and coupled with an interest sufficient in law to support an
irrevocable power. All proxies shall be received and taken charge of and all
ballots shall be received and canvassed by the inspectors of elections who shall
decide all questions touching upon the qualification of voters, the validity of
the proxies, and the acceptance or rejection of votes.
Any copy, facsimile telecommunication or other reliable reproduction of the
writing or transmission created pursuant to this Section 2.12 may be substituted
or used in lieu of the original writing or transmission for any and all purposes
for which the original writing or transmission could be used, if such copy,
facsimile telecommunication or other reproduction is a complete reproduction of
the entire original writing or transmission.
     Section 2.13.   Vote Required to Take Action. Every matter other than the
election of directors to be decided by stockholders at any meeting (except as
otherwise expressly provided by law or by the Certificate of Incorporation)
shall be decided, if a quorum be present, by the vote of the majority of the
shares voting with respect to the issue to be decided. Directors shall be
elected by a plurality of the votes cast at the meeting by holders of shares
entitled to vote thereon. Each ballot shall be signed by the stockholder voting
or by his proxy, if there be such proxy, and shall state the number of shares
voted by him.
     Section 2.14.   Meetings by Remote Communication. If determined solely by
the Board, and subject to any guidelines and procedures that the Board may
adopt, stockholders and proxy holders not physically present at a meeting of
stockholders may, by means of remote communication, participate in the meeting
and be deemed present in person and vote at the meeting, whether the meeting is
to be held in a designated place or solely by means of

-5-



--------------------------------------------------------------------------------



 



remote communication, provided that (a) the Corporation implements reasonable
measures to verify that each person deemed present and permitted to vote at the
meeting by means of remote communication is a stockholder or proxy holder;
(b) the Corporation implements reasonable measures to provide stockholders and
proxy holders a reasonable opportunity to participate in the meeting and to vote
on matters submitted to the stockholders, including the opportunity to read or
hear the proceedings in the meeting substantially concurrently with such
proceedings; and (c) if the stockholder or proxy holder votes or takes other
action at the meeting by means of remote communication, a record of the vote or
other action is maintained by the Corporation.
ARTICLE III
Board of Directors
     Section 3.1.   General Powers. The business and affairs of the Corporation
shall be managed by the Board as from time to time constituted. The Board may
exercise all powers, rights and privileges of the Corporation (whether expressed
or implied in the Certificate of Incorporation or conferred by law) and do all
acts and things which may be done by the Corporation, which are not by law, the
Certificate of Incorporation or these by-laws directed or required to be
exercised or done by the stockholders.
     Section 3.2.   Number, Qualifications and Term of Office. The entire Board
shall consist of the number of directors determined by resolution of the Board
from time to time, provided such number of directors shall not be less than six
(6) nor more than ten (10). No decrease in the number of directors shall shorten
the term of any incumbent director. The directors shall be divided into three
classes; Class I, Class II and Class III. The number of directors in each class
shall be as nearly equal as possible. The term of office of directors of each
class shall expire at the third annual meeting succeeding the annual meeting at
which the preceding term of office of directors of that class expire.
Notwithstanding the foregoing, the term of office of a director shall continue
after the annual meeting at which it is to expire until the earlier of: 1) the
successor to such director shall be elected and qualified, 2) the death,
resignation, disqualification or removal of such director, 3) the elimination of
the directorship in which case the term of office shall expire at the
appropriate annual meeting, or 4) when such office, being lawfully vacant, is
eliminated. Directors shall be at least twenty-one years of age. A person
elected as a director shall be deemed to have qualified as a director if he
shall have met the qualifications of directors prescribed by law, the applicable
exchange rules and regulations, the Certificate of Incorporation and these
by-laws and if he shall have indicated, in any form acceptable to the Board, his
willingness to serve as a director of the Corporation.
     Section 3.3.   Removal of Directors. A director may be removed from office
during the term of such office but only upon a showing of good cause, such
removal to be by affirmative vote of a majority of the outstanding shares
entitled to vote for the election of such director and which removal may only be
taken at a special meeting of stockholders called for that purpose.
     Section 3.4.   Newly Created Directorships and Vacancies. Newly created
directorships resulting from an increase in the number of directors and
vacancies occurring in the Board for any reason shall be filled by the
affirmative vote of a majority of the remaining directors then in office,
although less than a quorum of the Board exists, or by the sole remaining
director. A director appointed to fill a vacancy shall be appointed for the
unexpired portion of the term of his predecessor in office. A director appointed
to fill a newly created directorship shall serve for the term provided herein
for the class of directors for which such director was appointed.
     Section 3.5.   Place of Meetings. The Board may hold its meetings at any
place it shall determine within or without the State of Delaware.
     Section 3.6.   Annual Meeting. A meeting of the Board for the purposes of
organization, election of officers and the transaction of other business shall
be held, if practicable, on the day of each annual meeting of stockholders for
election of directors and at the place of the holding of said annual meeting. No
notice of any such meeting held at such time and place need be given. Such
meeting may be held at any other time and place as shall be specified in a
notice given as hereinafter provided for special meetings of the Board.
     Section 3.7.   Regular Meetings. Regular meetings of the Board may be held
without notice, or with such notice thereof given by the Secretary as may be
prescribed from time to time, at such time and place as may from time to time be
specified in a resolution or resolutions adopted by the Board.

-6-



--------------------------------------------------------------------------------



 



     Section 3.8.   Special Meetings. Special meetings of the Board may be
called at any time only by the Board, the Chairman of the Board, the Chief
Executive Officer, or any three directors. Notice of such meetings shall be
given by the Secretary, either personally, or as provided in Section 9.3 hereof,
to each director not less than 24 hours before the time of such meeting, which
shall be fixed by the person or persons calling such meeting, but need not state
the purposes thereof except as otherwise required by law or these by-laws.
     Section 3.9.   Quorum and Manner of Acting. At each meeting of the Board,
the presence of a majority of the entire Board shall be necessary to constitute
a quorum for the transaction of business. Any vote of a majority of the
directors present at the time of taking such vote, if a quorum shall be present
at such time, shall be the act of the Board, except as may be otherwise
specifically provided by law, the Certificate of Incorporation or these by-laws.
Any meeting of the Board may be adjourned from time to time by a majority vote
of the directors present at such meeting. In the absence of a quorum at such a
meeting, a majority of the directors present thereat may adjourn the meeting
from time to time, without notice other than announcement at the meeting, until
a quorum shall be present thereat. Notice of any adjourned meeting need not be
given.
     Section 3.10.   Presence at Meetings. Directors may participate in any
meeting of the Board, or any meeting of the Executive Committee or any other
committee of the Board of which they are members, by means of conference
telephone or similar communications equipment by means of which all persons
participating in such meeting (whether participating by virtue of this provision
or otherwise) can hear each other, and participation in a meeting pursuant to
this provision shall constitute presence in person at such meeting.
     Section 3.11.   Organization and Procedure. At each meeting of the Board,
the Chairman of the Board, or in the absence of the Chairman, the Chairman of
the Nominating and Governance Committee or a director chosen by the Board, shall
act as chairman of the meeting. The Secretary of the Board, or in his absence
(or if one shall not be so appointed) the Secretary of the Corporation, or in
his absence an Assistant Secretary of the Corporation, or in the absence of all
of the foregoing, a person appointed by the chairman of the meeting, shall act
as secretary of the meeting. The chairman of the meeting shall, without
relinquishing the chairship of the meeting, have full power of discussion and
voting power in respect of any matter before the meeting.
     Section 3.12.   Minutes of Meetings. The Board shall keep or have minutes
kept of its proceedings. Minutes may be kept in paper or electronic form.
     Section 3.13.   Action by Unanimous Written Consent. Unless otherwise
restricted by statute, the provisions of the Certificate of Incorporation or
these by-laws, any action required or permitted to be taken at any meeting of
the Board or the Executive Committee or any other committee of the Board may be
taken without a meeting if all members of the Board or Executive Committee or
other committee, as the case may be, consent thereto in writing or by electronic
transmission, and the writing or writings or electronic transmissions are filed
with the minutes of proceedings of the Board, Executive Committee or other
committee. Such filing shall be in paper form if the minutes are maintained in
paper form and shall be in electronic form if the minutes are maintained in
electronic form.
     Section 3.14.   Compensation. The Chairman of the Board, directors and
members of committees shall be entitled to receive such compensation, if any,
for their services, and such reimbursement for expenses, as may be fixed or
determined by the Board; provided that nothing in this Section 3.14 shall be
construed to preclude any director from serving the Corporation in any other
capacity and receiving compensation therefor.
ARTICLE IV
Committees of the Board
     Section 4.1.   Committees of the Board. The committees of the Board shall
consist of an Executive Committee, an Audit Committee, a Compensation and
Benefits Committee, a Nominating and Governance Committee and such other
committees of the Board as may from time to time be establish by Board
resolution. Except as otherwise provided in these by-laws, each committee of the
Board shall consist of not less than three members of the Board.

-7-



--------------------------------------------------------------------------------



 



     Section 4.2.   Appointment and Term of Office of Committee Members;
Designation of Alternates and Chairmen. The members of each committee of the
Board shall be appointed by the Board as the Board in its discretion may
determine, subject however, to any specific requirements of law, the Certificate
of Incorporation or these by-laws regarding membership on such committees. The
Board may designate one or more other directors to serve as alternates for the
members of any committee of the Board in such order and manner as may be fixed
by the Board. Unless otherwise provided by these by-laws or by the resolution of
the Board designating or establishing any such committee, the members of each
such committee shall serve thereon for a term of office beginning with the date
of appointment thereto and until the next annual meeting of the Board and until
their respective successors shall be appointed; provided, however, that the
Board shall have the authority to remove any member of any such committee or
declare his office vacant without assigning (and without there existing) any
reason or cause as the basis thereof. A chairman of each committee of the Board
may be designated by the Board from among the members of each such committee
subject to any limitations imposed by these by-laws, but in the absence of any
such designation, or in the absence of a designated chairman at any meeting of
any such committee, the members of such committee may designate one of its
members as chairman of such committee or the meeting, as the case may be.
     Section 4.3.   Procedure, Meetings, Voting and Records. Each committee of
the Board may prescribe for the conduct of its business such rules and
regulations, not inconsistent with these by-laws or with any resolutions for the
guidance and control of such committee as may from time to time be passed by the
Board, as it shall deem necessary or desirable, including, without limitation,
rules fixing the time and place of meetings and the notice to be given thereof,
if any. A majority of the members of a committee of the Board shall constitute a
quorum. The adoption of any resolution or the taking of any other action by any
committee of the Board shall require the affirmative vote of a majority of the
members of such committee as from time to time constituted. In the absence or
disqualification of any member of such committee or committees, the member or
members thereof present at any meeting and not disqualified from voting, whether
or not he or they constitute a quorum, may unanimously appoint another member of
the Board to act at the meeting in the place of any such absent or disqualified
member. The Executive Committee shall keep minutes of its proceedings, but,
unless required by resolution of the Board, other committees of the Board need
not keep minutes of their proceedings but shall maintain such written records of
actions taken by such committees as may be necessary or appropriate to evidence
such actions. Minutes may be kept in paper or electronic form.
     Section 4.4.   General Power and Authority and Limitations. The committees
of the Board shall have and may exercise such power and authority as are
expressly provided by these by-laws or from time to time conferred by resolution
of the Board, and such other power and authority implicit in or incidental
thereto, subject in all instances to all specific limitations imposed by law or
by the Certificate of Incorporation. No committee of the Board, however, shall
have the power or authority of the Board with reference to amending the
Certificate of Incorporation, adopting an agreement of merger or consolidation,
recommending to the stockholders a dissolution of the Corporation or a
revocation of a dissolution or amending the by-laws of the Corporation. In
addition, and unless such power and authority shall be conferred in whole or in
part by resolution of the Board, no committee of the Board shall have the power
or authority of the Board to establish any other committee of the Board, to
confer or withdraw the power or authority of any other committee of the Board,
or to appoint or remove any member of any other committee of the Board. Any
power or authority of any committee of the Board conferred by resolution of the
Board may at any time and from time to time thereafter be altered or withdrawn
by resolution of the Board, provided, however, that any such alteration or
withdrawal shall not impair or invalidate any exercise of such power or
authority prior thereto.
     Section 4.5.   Executive Committee. The Executive Committee shall consist
of not less than three members of the Board, as from time to time appointed by
resolution of the Board, one of whom shall be the Chairman of the Board or the
Chief Executive Officer. The Board shall also designate a member of the
Executive Committee to be the Chairman of the Executive Committee. The Executive
Committee shall have, to the fullest extent permitted by law, but subject to any
specific limitation imposed by the Certificate of Incorporation, these by-laws
or a resolution of the Board, all of the power and authority vested in or
retained by the Board (whether or not the Executive Committee is specifically
mentioned in the statute, the provision of the Certificate of Incorporation or
these by-laws, the resolution or other instrument vesting or retaining any such
power or authority); and the Executive Committee may exercise such power and
authority in such manner as it shall deem for the best interests of the
Corporation in all cases in which specific directions shall not have been given
by the Board.

-8-



--------------------------------------------------------------------------------



 



     Section 4.6.   Audit Committee. The Audit Committee shall consist of not
less than three members of the Board as from time to time appointed by
resolution of the Board. The members of the Audit Committee shall meet the
independence, experience and other requirements consistent with applicable law
including applicable listing requirements of any securities exchange upon which
the Corporation’s securities are listed. At least one member of the Audit
Committee shall be a financial expert as defined by the SEC. Audit Committee
members shall not simultaneously serve on the audit committees of more than two
other public companies. The Audit Committee shall review and, as it shall deem
appropriate, recommend to the Board internal accounting and financial controls
of the Corporation and accounting principles and auditing practices and
procedures employed in the preparation of financial statements of the
Corporation and the review thereof of independent public accountants for the
Corporation. The Audit Committee shall make recommendations to the Board
concerning the engagement of independent public accountants to audit the annual
financial statements of the Corporation and the scope of the audit to be
undertaken by such accountants and perform such other duties as the Board may
direct by resolution.
     Section 4.7.   Compensation and Benefits Committee. The Compensation and
Benefits Committee shall consist of not less than three members of the Board as
from time to time as appointed by resolution of the Board, which such members
shall also meet the qualification requirements consistent with applicable law
including applicable listing requirements of any securities exchange upon which
the Corporation’s securities are listed. The Compensation and Benefits Committee
shall review and, as it deems appropriate, recommend to the Chairman of the
Board, the Board policies, practices and procedures relating to compensation of
managerial employees and the establishment, investment of funds and
administration of employee benefit plans, shall have and exercise all authority
under employee stock option plans as the committee therein designated to
administer such plans, and shall otherwise advise and consult with the Chairman
of the Board as may be requested regarding managerial personnel policies and
perform such other duties as the Board may direct by resolution.
     Section 4.8.   Nominating and Governance Committee. The Nominating and
Governance Committee shall consist of not less than three members of the Board
as from time to time appointed by resolution of the Board, which such members
shall also meet the qualification requirements consistent with applicable law
including applicable listing requirements of any securities exchange upon which
the Corporation’s securities are listed. The Nominating and Governance Committee
shall identify and recommend individuals to become directors of the Corporation,
recommend to the Board governance guidelines for the Corporation and
compensation for directors and perform such other duties as the Board may direct
by resolution.
     Section 4.9.   Other Committees of the Board. Other committees of the Board
shall have such power and authority, and such functions, duties and compensation
as the Board may designate.
ARTICLE V
Officers
     Section 5.1.   Designation. The principal officers of the Corporation shall
be a Chief Executive Officer, a President, a Chief Operating Officer, one or
more Divisional Presidents, one or more Vice Presidents, a Chief Financial
Officer, a Secretary, a Treasurer, and a Controller; and there may be such other
officers as shall be appointed in accordance with the provisions of Section 5.5
of these by-laws. Any two or more offices may be held by the same person and all
offices do not need to be filled except the Chief Executive Officer, President,
Secretary and Treasurer.
     Section 5.2.   Election. Except as is contemplated under Section 5.4
hereof, the principal officers of the Corporation shall be elected annually by
the Board.
     Section 5.3.   Term of Office. Each principal officer of the Corporation
shall serve at the pleasure of the Board and shall hold office until the next
annual meeting of the Board following his election and until his successor shall
have been elected and qualified, or until his death, or until he shall resign,
or until he shall have been removed at any time by the Board with or without
cause.
     Section 5.4.   Vacancies. A vacancy in the office of a principal officer
shall be filled for the unexpired portion of the term in a manner prescribed in
these by-laws for regular election to such office. In the interim between the
occurrence of any such vacancy and a meeting of the Board, the Chairman of the
Board or the Chief Executive

-9-



--------------------------------------------------------------------------------



 



Officer may by appointment fill such vacancy for a term which shall expire at
the next meeting of the Board unless such appointment shall be confirmed at such
meeting.
     Section 5.5.   Appointed Officers and Agents. The Board or the Chief
Executive Officer may appoint such officers, other than principal officers,
including one or more Assistant Vice Presidents, Assistant Secretaries,
Assistant Treasurers, Assistant Controllers, and Divisional Vice Presidents and
other divisional officers, and such agents and employees, as the Board or the
Chief Executive Officer may deem necessary or advisable, each of whom shall hold
his office or position, as the case may be, for such period, have such
authority, and perform such duties as may be provided in these by-laws or as the
Board may from time to time determine. The Chief Executive Officer may prescribe
additional duties to be performed by such officers, agents and employees, and
the Chief Executive Officer may at any time suspend the duties, of whatever
nature, of any such officer, agent or employee.
     Section 5.6.   Compensation. The compensation of the Chief Executive
Officer shall be fixed from time to time by the Board. The Chief Executive
Officer shall recommend and the Board or a Board committee shall fix and
determine, the compensation of all other principal officers. No officer shall be
prevented from receiving such compensation by reason of the fact that the
officer is also a director of the Corporation. Nothing contained herein shall
preclude any officer from serving the Corporation, or any affiliate of the
Corporation, in any other capacity and receiving compensation therefor.
     Section 5.7.   Duties of Officers May be Delegated. In case of the absence
of any officer of the Corporation, or for any other reason that the Board may
deem sufficient, the Board or the Chairman of the Board, or the Chief Executive
Officer with respect to officers appointed pursuant to this Section 5.7, may
delegate, for the time being, the powers or duties, or any of them, of such
officer to any other officer, or to any director.
     Section 5.8.   Chairman of the Board. The Chairman of the Board shall not
be considered an officer of the Corporation unless the Board shall by resolution
otherwise direct. The Chairman of the Board shall be a director chosen by the
Board. The Chairman shall preside, if present, at Board meetings and stockholder
meetings and shall perform such other duties as the Board shall direct by
resolution from time to time.
     Section 5.9.   Chief Executive Officer. The Chief Executive Officer shall
be the chief executive officer of the Corporation and shall preside at meetings
of the stockholders and the Board if the Chairman of the Board is not present.
Subject to the Board, he shall be in general and active charge of the entire
business and all the affairs of the Corporation and shall be its chief
policy-making officer. He shall have such other powers and perform such other
duties as may be prescribed by the Board or provided in these by-laws. Whenever
the President is unable to serve, by reason of sickness, absence or otherwise,
the Chief Executive Officer shall perform all the duties and functions and
exercise all the powers of the President.
     Section 5.10.   President. Under the direction of the Chief Executive
Officer and the Board, the President shall have general charge of the business
operations. Whenever the Chief Executive Officer is unable to serve, by reason
of sickness, absence or otherwise, the President shall have the powers and
perform the duties of the Chief Executive Officer. He shall have such other
powers and perform such other duties as may be prescribed by the Chief Executive
Officer or the Board or as may be provided in these by-laws.
     Section 5.11.   Divisional Presidents and Vice Presidents. Divisional
Presidents and Vice Presidents, if any, shall perform the duties and exercise
the powers usually incident to their respective offices and/or such other duties
and powers as may be properly assigned to them by the Board, the Chairman of the
Board or the Chief Executive Officer. Any Vice President may be designated as
Executive Vice President or Senior Vice President.
     Section 5.12.   Chief Financial Officer. The Chief Financial Officer of the
Corporation shall, under the direction of the Chief Executive Officer, be
responsible for all financial and accounting matters and for the direction of
the offices of Treasurer and Controller. Such officer shall have such other
powers and shall perform such other duties as the Board may from time to time
prescribe or the Chief Executive Officer may from time to time delegate to him.

-10-



--------------------------------------------------------------------------------



 



     Section 5.13.   Secretary. The Secretary of the Corporation shall attend
all meetings of the stockholders and shall be and act as the secretary of such
meetings. Except where the Board has appointed a person to act as secretary of
the Board, he shall attend all meetings of the Board and Executive Committee and
shall be and act as the secretary of such meetings. He shall give, or cause to
be given, all notices provided for in these by-laws or required by the
Certificate of Incorporation or by law; he shall be custodian of the records and
of the seal of the Corporation and see that the seal is affixed to any documents
requiring the same, he shall have charge of all books, records and papers of the
Corporation relating to its organization as a corporation, and shall see that
all reports, statements and other documents required by law are properly kept or
filed, except to the extent that the same are to be kept or filed by the
Controller or any appointive officer, agent or employee; he may sign with the
Chairman of the Board or the Chief Executive Officer or any Vice President any
of all certificates of stock of the Corporation; and in general shall exercise
all powers and perform all duties incident to the office of Secretary and such
other powers and duties as may from time to time be assigned to him by the Board
or the Chief Executive Officer or be prescribed by these by-laws.
     Section 5.14.   Assistant Secretaries. The Assistant Secretaries shall
assist at all times in the performance of the duties of the Secretary, subject
to his control and direction, and, in the absence of the Secretary, the
Assistant Secretary designated therefor by the Board or Chief Executive Officer,
or in the absence of such designation, any Assistant Secretary, shall exercise
the powers and perform the duties of the Secretary. The Assistant Secretaries
shall exercise such other powers and perform such other duties as may from time
to time be assigned to them by the Board, the Chief Executive Officer or the
Secretary, or be prescribed by these by-laws.
     Section 5.15.   Treasurer. The Treasurer shall have charge of and be
responsible for the collection, receipt, custody and disbursements of the
corporate funds and securities; he shall be responsible for the deposit of all
moneys, and other valuable effects, in the name and to the credit of the
Corporation in such depositories as may be designated by the Board (or by an
officer of the Corporation pursuant to any delegation of such authority by the
Board); he shall disburse the funds of the Corporation as may be ordered by the
Board or as may be pursuant to authorizations of the Board or these by-laws,
taking proper vouchers for such disbursements; he shall, subject to the
supervision and direction of the Chief Financial Officer, be responsible for
carrying out policies of the Corporation with respect to the approving, granting
or extending of credit by the Corporation; he shall, subject to the supervision
and direction of the Chief Financial Officer, have the custody of such books,
receipted vouchers and other books and papers as in the business operations of
the Corporation shall naturally belong to the office or custody of the
Treasurer, or as shall be placed in his custody by the Board, by the Executive
Committee, by the Chief Executive Officer or the Chief Financial Officer, and
the Treasurer shall give to the Board or any committee thereof, whenever they
may require it, an account of all his transactions as Treasurer; and in general
he shall exercise all powers and perform all duties incident to the office of
Treasurer and such other powers and duties as may from time to time be assigned
to him by the Board or Chief Executive Officer or Chief Financial Officer or be
prescribed by these by-laws.
     Section 5.16.   Assistant Treasurers. The Assistant Treasurers shall assist
at all times in the performance of the duties of the Treasurer, subject to his
control and direction, and, in the absence of the Treasurer, the Assistant
Treasurer designated therefor by the Board, the Chief Executive Officer, or in
the absence of such designation, any Assistant Treasurer shall exercise the
powers and perform the duties of the Treasurer. The Assistant Treasurers shall
exercise such other powers and perform such other duties as may from time to
time be assigned to them by the Board, the Chief Executive Officer, the Chief
Financial Officer, or the Treasurer, or be prescribed by these by-laws.
     Section 5.17.   Controller. The Controller, if any, shall have charge of
the Corporation’s books of account and shall be responsible for the maintenance
of adequate records of all assets, liabilities and financial transactions of the
Corporation and shall perform all acts incident to the office of Controller. The
Controller shall also perform other duties as the Board, the Chairman of the
Board, the Chief Executive Officer or the Chief Financial Officer may from time
to time prescribe.
     Section 5.18.   Assistant Controllers. The Assistant Controllers shall
assist at all times in the performance of and duties of the Controller, subject
to his control and direction, and, in the absence of the Controller, the
Assistant Controller designated therefor by the Board, the Chief Executive
Officer, or the Chief Financial Officer, or in the absence of such designation,
any Assistant Controller, shall exercise the powers and perform the duties of
the Controller. The Assistant Controllers shall exercise such other powers and
perform such other duties as may from

-11-



--------------------------------------------------------------------------------



 



time to time be assigned to them by the Board, the Chairman of the Board or the
Chief Executive Officer, the Chief Financial Officer, or the Controller, or be
prescribed by these by-laws.
ARTICLE VI
Indemnification
     Section 6.1.   Scope of Indemnification of Directors and Officers. The
Corporation shall, to the fullest extent to which it is empowered to do so by
applicable law and the Certificate of Incorporation, indemnify any person who
was or is a party or is threatened to be made a party to any threatened, pending
or completed action, suit or proceeding, whether civil, criminal, administrative
or investigative by reason of the fact that such person is or was a director or
officer of the Corporation, or while a director or officer of the Corporation,
is or was serving at the request of the Corporation as a director, officer,
employee or agent of another corporation, partnership, joint venture, trust or
other enterprise, against expenses (including attorneys, fees), judgments, fines
and amounts paid in settlement actually and reasonably incurred by such person
in connection with such action, suit or proceeding.
     Section 6.2.   Exception to Right of Indemnification. Notwithstanding any
other section of this Article VI, the Corporation shall not indemnify any
director or officer of the Corporation with respect to any proceeding or claim
brought voluntarily by such director or officer of the Corporation and not by
way of defense, unless (i) such proceeding or claim has been approved by the
Board or (ii) such proceeding or claim is being brought to assert his rights
under this Article VI.
     Section 6.3.   Indemnification of Employees and Agents. Persons who are not
covered by the foregoing provisions of Section 6.1 and who are or were employees
or agents of the Corporation, or are or were employees or agents of another
corporation, partnership, joint venture trust or other enterprise serving as
such at the request of the Corporation, may be indemnified to the extent
authorized at any time or from time to time by the Board.
     Section 6.4.   Advance of Expenses. Expenses incurred by an officer or
director in defending a civil or criminal action, suit or proceeding shall be
paid by the Corporation in advance of the final disposition of such action, suit
or proceeding provided, however, that such officer or director shall deliver a
written undertaking by or on behalf of the director or officer to repay such
amount if it shall ultimately be determined that such person is not entitled to
be indemnified by the Corporation as authorized by this Article VI. The
Corporation may, in its discretion, pay the expenses incurred by an employee or
agent in defending a civil or criminal action, suit or proceeding to the extent
authorized in a specific case by the Board.
     Section 6.5.   Contract with Corporation. The provisions of this Article VI
shall be deemed to be a contract between the Corporation and each director or
officer who serves in any capacity at any time while this Article VI and the
relevant provisions of the DGCL or other applicable law, if any, are in effect,
and any repeal or modification of this Article VI or any such law shall not
affect the rights or obligations other then existing with respect to any state
of facts then or theretofore existing or any action, suit or proceeding
theretofore or thereafter brought or threatened based in whole or in part upon
such state of facts.
     Section 6.6.   Rights and Remedies. The indemnification and advancement of
expenses provided by, or granted pursuant to, the other sections of this
Article VI shall not be deemed exclusive of any other rights to which those
seeking indemnification or advancement of expenses may be entitled under any
by-laws, agreement, vote of stockholders or disinterested directors or
otherwise, both as to action in such person’s official capacity and as to action
in another capacity while holding such office.
     Section 6.7.   Continuation of Indemnification and Advancement of Expense.
The indemnification and advancement of expenses provided by, or granted pursuant
to, this Article VI shall, unless otherwise provided when authorized or
ratified, continue as to a person who has ceased to be a director, officer,
employee or agent and shall inure to the benefit of the heirs, executors and
administrators of such a person.
     Section 6.8.   Constituent Corporations. For the purposes of this
Article VI, references to “the Corporation” include all constituent corporations
absorbed in a consolidation or merger as well as the resulting or surviving
corporation, so that any person who is or was a director, officer, employee or
agent of such a constituent

-12-



--------------------------------------------------------------------------------



 



corporation or is or was serving at the request of such constituent corporation
as a director, officer, employee or agent of another corporation, partnership,
joint venture, trust or other enterprise shall stand in the same position under
the provisions of this Article with respect to the resulting or surviving
corporation as such person would if he had served the resulting or surviving
corporation in the same capacity.
     Section 6.9.   Other Enterprises, Fines, and Serving at Corporation’s
Request. For purposes of this Article VI, references to “other enterprises”
shall include employee benefit plans; references to “fines” shall include any
excise taxes assessed on a person with respect to any employee benefit plan; and
references to “serving at the request of the Corporation” shall include any
service as a director, officer, employee or agent of the Corporation which
imposes duties on, or involves services by, such director, officer, employee, or
agent with respect to an employee benefit plan, its participants, or
beneficiaries; and a person who acted in good faith and in a manner such person
reasonably believed to be in the interest of the participants and beneficiaries
of an employee benefit plan shall be deemed to have acted in a manner “not
opposed to the best interests of the Corporation” as referred to in this
Article VI.
     Section 6.10.   Insurance. Upon resolution passed by the Board, the
Corporation may purchase and maintain insurance on behalf of any person who is
or was a director, officer, employee or agent of the Corporation, or is or was
serving at the request of the Corporation as a director, officer, employee or
agent of another corporation, partnership, joint venture, trust or other
enterprise against any liability asserted against such person and incurred by
such person in any such capacity, or arising out of such person’s status as
such, whether or not the Corporation would have the power to indemnify such
ARTICLE VII
Checks, Contracts, Loans and Bank Accounts
     Section 7.1.   Checks, Drafts, Etc. All checks, drafts, bills of exchange
or other orders for the payment of money, obligations, notes, or other evidences
indebtedness, bills of lading, warehouse receipts and insurance certificates of
the Corporation, shall be signed or endorsed as the Board may direct.
     Section 7.2.   Contracts. The Board may authorize one or more officers,
agents or employees of the Corporation to enter into any contract or execute and
deliver any contract or other instruments in the name and on behalf of the
Corporation, and such authority may be general or confined to specific
instances.
     Section 7.3.   Loans. No loans shall be contracted on behalf of the
Corporation and no evidence of indebtedness shall be issued in its name unless
authorized by a resolution of the Board. Such authority may be general or
confined to specific instances.
     Section 7.4.   Deposits. All funds of the Corporation shall be deposited
from time to time to the credit of the Corporation in such general or special
bank account or accounts in such banks, trust companies or other depositories as
the Board, the President, Chief Executive Officer, or the Treasurer may from
time to time designate; and the Board may make such general or special rules and
regulations with respect thereto, not inconsistent with the provisions of these
by-laws, as it may deem expedient.
ARTICLE VIII
Shares and Their Transfer
     Section 8.1.   Certificates of Stock; Uncertificated Shares. The shares of
stock of the Corporation shall be represented by certificates, provided that the
Board may provide by resolution or resolutions that some or all of any or all
classes or series of its stock shall be uncertificated shares. Any such
resolution shall not apply to shares represented by a certificate until such
certificate is surrendered to the Corporation. Notwithstanding the adoption of
such a resolution by the Board, every holder of stock represented by
certificates shall be entitled to have a certificate representing the number of
shares registered in certificate form, in such form, consistent with all
applicable provisions of law, as shall be approved by the Board. Certificates of
stock of the Corporation shall be signed by the President or the Chief Executive
Officer or a Vice President and by the Secretary or an Assistant Secretary,
which signatures may be by engraved or imprinted facsimile on any certificate
countersigned by a transfer agent or

-13-



--------------------------------------------------------------------------------



 



registered by a registrar. In case any officer who has signed or whose facsimile
signature has been placed upon a certificate shall have ceased to be such
officer before such certificate is issued, it may be issued by the Corporation
with the same effect as if he were such officer at the date of issue.
     Section 8.2.   Transfer of Stock. Transfers of shares of stock of the
Corporation shall be made on payment of all taxes thereon and, 1) with respect
to uncertificated shares, by delivery of duly executed instructions or any other
manner permitted by applicable law; or 2) if represented by certificates, by
presentment to the Corporation or its transfer agent for cancellation of the
certificate or certificates for such shares (except as hereinafter provided in
the case of loss, destruction, theft or mutilation of certificates) properly
endorsed by the registered holder thereof or accompanied by proper evidence of
succession, assignment or authority to transfer, together with such reasonable
assurance as the Corporation or its transfer agent may require that the said
endorsement is genuine and effective). A person in whose name shares of stock
are registered on the books of the Corporation shall be deemed the owner thereof
by the Corporation, and, upon any transfer of shares, the person or persons into
whose name or names such shares shall be transferred shall be substituted for
the person or persons out of whose name or names such shares shall have been
transferred, with respect to all rights, privileges and obligations of holders
of stock of the Corporation as against the Corporation or any other person or
persons.
     Section 8.3.   Lost, Destroyed, Stolen, and Mutilated Certificates. The
holder of any stock of the Corporation represented by certificates shall
immediately notify the Corporation of any loss, destruction, theft or mutilation
of the certificates for any such stock, and the Board may, in its discretion,
cause to be issued to him a new certificate or certificates of stock, or
uncertificated shares, upon the surrender of the mutilated certificate, or in
case of loss, destruction or theft, upon satisfactory proof of such loss,
destruction or theft; and, the Board may, in its discretion, require the owner
of the lost, destroyed or stolen certificate, or his legal representative, to
give the Corporation a bond in such sum and in such form and with such surety or
sureties as it may direct, to indemnify the Corporation against any claim that
may be made against it with respect to the certificate or certificates alleged
to have been lost, destroyed or stolen. The powers hereinabove vested in the
Board may be delegated by it to any officer or officers of the Corporation.
     Section 8.4.   Transfer Agent and Registrar and Regulations. The
Corporation may maintain one or more transfer offices or agencies, each in the
charge of a transfer agent designated by the Board, where the shares of the
stock of the Corporation shall be directly transferable, and also one or more
registry offices, each in the charge of a registrar designated by the Board,
where such shares of stock shall be registered, and no certificate for shares of
stock of the Corporation in respect of which a transfer agent and registrar
shall have been designated shall be valid unless countersigned by such transfer
agent and registered by such registrar. The Board may also make such additional
rules and regulations as it may deem expedient concerning the issue, transfer
and registration of shares of the stock of the Corporation and, if any,
certificates therefor. The Corporation may itself, at the discretion of the
Board, act as transfer agent in such a manner as the Board shall direct.
The stock register of the Corporation shall be the only evidence as to the
stockholders entitled to dividends, examine the stock register, the list
required by Section 2.7 hereof, or to vote in person or by proxy at any meeting
of stockholders whether or not it shall have express or other notice thereof,
except as otherwise provided by applicable law.
     Section 8.5.   Record Date. For the purpose of determining the stockholders
entitled to notice of or to vote at any meeting of stockholders or any
adjournment thereof, or to express consent to or dissent from any proposal
without a meeting, or for the purpose of determining the stockholders entitled
to receive payment of any dividend or the allotment of any rights, or for the
purpose of any other action, the Board may fix a record date, which record date
shall not precede the date upon which the resolution fixing the record date is
adopted by the Board, and which record date: (1) in the case of determination of
stockholders entitled to vote at any meeting of stockholders or adjournment
thereof, shall, unless otherwise required by law, not be more than sixty
(60) nor less than ten (10) days before the date of such meeting; and (2) in the
case of any other action, shall not be more than sixty (60) days prior to such
other action. If no record date is fixed: (1) the record date for determining
stockholders entitled to notice of or to vote at a meeting of stockholders shall
be at the close of business on the day next preceding the day on which notice is
given, or, if notice is waived, at the close of business on the day next
preceding the day on which the meeting is held; and (2) the record date for
determining stockholders for any other purpose shall be at the close of business
on the day on which the Board adopts the resolution relating thereto. When a
determination of stockholders

-14-



--------------------------------------------------------------------------------



 



of record entitled to notice of or to vote at any meeting of stockholders has
been made as provided herein, such determination shall apply to any adjournment
thereof, unless the Board fixes a new record date for the adjourned meeting.
ARTICLE IX
Miscellaneous Provisions
     Section 9.1.   Seal. The seal of the Corporation shall be in circular form,
with the name of the Corporation on the circumference, and the words
“Incorporated under the laws of the State of Delaware” in the center. Said seal
may be used by causing it or a facsimile or equivalent thereof to be impressed
or affixed or reproduced.
     Section 9.2.   Fiscal Year. The Fiscal year of the Corporation shall end on
December 31 of each year.
     Section 9.3.   Notices (a) To Directors: Except as otherwise provided
herein or permitted by applicable law, notices to directors may be given by
personal delivery, mail, telegram, express courier service (including, without
limitation, FedEx or UPS), facsimile transmission (directed to the facsimile
transmission number at which the director has consented to receive notice),
electronic mail (directed to the electronic mail address at which the director
has consented to receive notice), or other form of electronic transmission
pursuant to which the director has consented to receive notice. . For purposes
of these by-laws, electronic transmission” shall mean any form of communication,
not directly involving the physical transmission of paper, that creates a record
that may be retained, retrieved and reviewed by a recipient thereof, and that
may be directly reproduced in paper form by such a recipient through an
automated process.
     (b) To Stockholders: Notice to stockholders may be given by personal
delivery, mail, or, with the consent of the stockholder entitled to receive
notice, by facsimile or other means of electronic transmission. If mailed, such
notice shall be delivered by postage prepaid envelope directed to each
stockholder at such stockholder’s address as it appears in the records of the
Corporation and shall be deemed given when deposited in the United States mail.
Notice given by electronic transmission pursuant to this subsection shall be
deemed given: (1) if by facsimile telecommunication, when directed to a
facsimile telecommunication number at which the stockholder has consented to
receive notice; (2) if by electronic mail, when directed to an electronic mail
address at which the stockholder has consented to receive notice; (3) if by
posting on an electronic network together with separate notice to the
stockholder of such specific posting, upon the later of (A) such posting and
(B) the giving of such separate notice; and (4) if by any other form of
electronic transmission, when directed to the stockholder. An affidavit of the
Secretary or an Assistant Secretary or of the transfer agent or other agent of
the Corporation that the notice has been given by personal delivery, by mail, or
by a form of electronic transmission shall, in the absence of fraud, be prima
facie evidence of the facts stated therein.
     Section 9.4.   Waiver of Notice. Whenever any notice is required to be
given under the provisions of the laws of the State of Delaware, the Certificate
of Incorporation or these by-laws, a waiver thereof in writing, signed by the
person entitled to such notice, or his proxy in the case of a stockholder, or a
waiver by electronic transmission by the person or persons entitled to notice,
whether before or after the time stated therein, shall be deemed equivalent to
notice. Except as may be otherwise specifically provided by law, any waiver by
mail or overnight delivery service, by facsimile or other electronic
transmission, bearing the name of the person entitled to notice shall be deemed
a waiver in writing duly signed. The presence of any stockholder at any meeting,
either in person or by proxy, without protesting prior to the conclusion of the
meeting the lack of notice of such meeting, shall constitute a waiver of notice
by him; and attendance by a director at any meeting of the Board, without
protesting prior to such meeting, or at its commencement the lack of notice to
him, shall constitute a waiver of notice by him of such meeting. Neither the
business to be transacted at, nor the purpose of, any annual or special meeting
of the stockholders need be specified in any waiver of notice unless so required
by the Certificate of Incorporation or these by-laws.
     Section 9.5.   Resignations. Any officer or director may resign at any time
in writing or by electronic transmission to the Chairman of the Board or the
Chief Executive Officer or the Secretary. Such resignation shall take effect at
the time specified in the notice, or if no time is specified, at the time such
notice shall be given. Unless otherwise specified in any notice of resignation,
the acceptance of such resignation shall not be necessary to make it effective.
No such resignation shall serve to release the person submitting it from any
liability or duty to the

-15-



--------------------------------------------------------------------------------



 



Corporation, whether created by law, the Certificate of Incorporation, these
by-laws, a resolution or directive of the Board or under any contract between
such person and the Corporation, unless the Board shall expressly and
specifically release such person from any such liability or duty.
     Section 9.6.   Emergency By-Laws. The Board may adopt emergency by-laws, as
permitted by law to be operative during any emergency resulting from an attack
on the United States or on a locality in which the Corporation conducts its
business or customarily holds meetings of the Board or its stockholders, or
during any nuclear or atomic disaster, or during the existence of any
catastrophe, or other similar emergency condition as a result of which a quorum
of the Board or of the Executive Committee cannot readily be convened for
action. The provisions of such emergency by-laws shall, while operative,
supersede all contrary provisions of law, the Certificate of Incorporation, or
these by-laws.
ARTICLE X
Severability; Construction; Amendments
     Section 10.1.   Severability. If any provision of these by-laws, or its
application thereof to any person or circumstance is held invalid, the remainder
of these by-laws and the application of such provision to other persons or
circumstances shall not be affected thereby.
     Section 10.2.   Construction of Words. All references and uses herein of
the masculine pronouns “he”, “his”, “chairman” or the like shall have equal
applicability to and shall also mean their feminine counterpart pronouns, such
as “she”, “her”, “chairwoman” or the like.
     Section 10.3.   Amendments. These by-laws may be amended or repealed by the
Board at any annual, regular or special meeting thereof by an affirmative vote
of two-thirds of the directors. The stockholders shall also have power to adopt,
amend or repeal the by-laws of the Corporation in accordance with the
Certificate of Incorporation.

-16-